      Case 3:20-cv-02005-S Document 28 Filed 09/13/21            Page 1 of 1 PageID 220



                           United States District Court
                                NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

 GOLDEN BEAR INSURANCE                          §
 COMPANY                                        §
                                                §
 v.                                             §    CIVIL ACTION NO. 3:20-CV-2005-S-BH
                                                §
 KELLEY LAW FIRM PC, et al.                     §
                                                §

              ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
         RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

         The United States Magistrate Judge made findings, conclusions, and a recommendation in

this case [ECF No. 26]. No objections were filed. The District Court reviewed the proposed

findings, conclusions, and recommendation for plain error. Finding none, the Court ACCEPTS

the Findings, Conclusions, and Recommendation of the United States Magistrate Judge.

         Plaintiff’s Renewed Motion for Default Judgment [ECF No. 23] is therefore DENIED.

         SO ORDERED.

         SIGNED September 13, 2021


                                                    ____________________________________
                                                    KAREN GREN SCHOLER
                                                    UNITED STATES DISTRICT JUDGE
